Citation Nr: 1015768	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-01 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1973 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was previously denied 
in a January 2002 RO decision.  The Veteran did not appeal 
that decision.  

2.  Evidence received since the last final denial in January 
2002 is cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD. 


CONCLUSIONS OF LAW

1.  The January 2002 RO decision that denied service 
connection for an acquired psychiatric disorder, to include 
PTSD, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302, 20.1103 (2009).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2009). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

In a May 2000 decision, the RO denied the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The RO then readjudicated the claim for 
service connection for an acquired psychiatric disorder under 
the Veterans Claims Assistance Act of 2000 and confirmed the 
denial of the Veteran's claim in January 2002.  The RO 
declined to reopen the Veteran's claim in July 2008.  While 
the RO found that new and material evidence had not been 
submitted to reopen the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, the Board must still consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end.  

In a decision dated in January 2002, the RO denied the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  
In this case, the January 2002 RO decision became final 
because the Veteran did not file a timely appeal.  

The Veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD, may 
therefore be reopened only if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed this application to reopen his claim in January 
2008.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final 
decision consisted of the Veteran's service treatment 
records, post-service VA medical records, and the Veteran's 
own statements.  This evidence did not show any psychiatric 
treatment while the Veteran was in service; it did show that 
the Veteran sought service connection for a sleep disorder, 
anxiety related disorder, PTSD, and depression many years 
after service; and it also showed that the Veteran was 
diagnosed with Dysthymia with superimposed depression.  The 
RO denied the Veteran's claim because there was no evidence 
of any complaints or treatment for any psychiatric disorder 
during the Veteran's period of service, nor was there any 
evidence relating the Veteran's psychiatric disorders to his 
period of service. 

The Veteran applied to reopen his claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, in January 2008.  The Board finds that the evidence 
received since the last final decision is cumulative of other 
evidence of record and does not raise a reasonable 
possibility of substantiating the Veteran's claim.  

In support of his application to reopen his claim, the 
Veteran submitted post-service VA medical records dated from 
July 1999 to February 2008.  These records show that the 
Veteran has continued to receive intermittent treatment for a 
sleep disorder and major depressive disorder.  However, no 
evidence has been submitted showing that the Veteran was 
treated for any psychiatric disorder during his period of 
service; and, at no time did any treating provider find that 
the Veteran's acquired psychiatric disorders, to include 
PTSD, were related to his period of service. 

As such, the Board finds that no new and material evidence 
has been submitted with regard to the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD.  Although the additionally submitted medical records 
are new, because they were not previously considered by 
agency decisionmakers, they are not material.  The records do 
not show that the Veteran received treatment for an acquired 
psychiatric disorder during service or that the Veteran's 
current acquired psychiatric disorders were related to his 
period of service.  They merely demonstrate that the Veteran 
has received continued treatment for acquired psychiatric 
disorders.  The presence of a current disability was already 
established at the time of the last final decision.  
Accordingly, the evidence does not establish a fact necessary 
to substantiate the claim, and the claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, cannot be reopened on the basis of that evidence.  
38 C.F.R. § 3.156(a) (2009).  

Although the Veteran has submitted new evidence that was not 
before the RO in January 2002, the Board finds that the new 
evidence is not material to the claim and does not warrant 
reopening of the previously denied claim because it does not 
raise a reasonable possibility of substantiating the claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, since the January 2002 RO decision 
because no new competent evidence showing that the Veteran 
was treated for an acquired psychiatric disorder in service 
or that the Veteran's acquired psychiatric disorders were 
related to service has been submitted.  Thus, the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, is not reopened and the benefits sought on 
appeal with regard to that claim remain denied.  

Duties to Notify and Assist the Appellant

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
in February 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court as stated above.  
Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his 
claim, and it informed him the reason that his claim had 
previously been denied.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  

Since his claim was last denied, VA has obtained numerous VA 
outpatient treatment records; and the Veteran has not 
referred to any additional, unobtained, relevant, available 
evidence.  While VA has not obtained a medical examination in 
relation to this claim, there is no competent evidence that 
the Veteran's acquired psychiatric disorder, to include PTSD, 
had its onset during service or is related to any event or 
injury of service.  38 C.F.R. § 3.159(c)(4) (2009).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  Additionally, the 
Veteran was scheduled to testify at a hearing before the 
Board, but he withdrew his hearing request.

In these circumstances, VA has satisfied its duties to notify 
and assist, and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
In light of the denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the Veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the Veteran in adjudicating this appeal.
ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD; the Veteran's claim is not 
reopened, and the appeal is denied.  


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


